NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-2471-18T3

PAMELA PAGAN,

          Plaintiff-Respondent,

v.

DAVID PAGAN,

     Defendant-Appellant.
____________________________

                    Submitted September 18, 2019 – Decided October 2, 2019

                    Before Judges Gooden Brown and Mawla.

                    On appeal from the Superior Court of New Jersey,
                    Chancery Division, Family Part, Middlesex County,
                    Docket No. FM-12-2110-05.

                    George G. Gussis, attorney for appellant.

                    Respondent has not filed a brief.

PER CURIAM

          Defendant David Pagan appeals from a January 25, 2019 order denying

his motion for reconsideration of an October 12, 2018 order which denied his
motion to terminate alimony and life insurance obligations to plaintiff Pamela

Pagan on grounds of cohabitation, retirement, and an economic change in

circumstances. We affirm.

      We take the following facts from the record. The parties married in 1985

and divorced in 2006. Defendant was employed as a New Brunswick police

officer between 1993 and 2018, when he retired. The judgment of divorce

incorporated a property settlement agreement (PSA), in which defendant agreed

to pay plaintiff $220 per week in permanent alimony until one of the parties

died, or plaintiff remarried or cohabited.      Specifically, the PSA defined

cohabitation as follows: "Plaintiff's cohabitation with a member of the opp osite

sex, not related by blood or marriage, for a period of sixty . . . days or more

regardless of any financial contribution by that person." Alimony was based

upon an imputed income to plaintiff of $20,000 and defendant's 2004 earnings

of $71,404. Defendant also agreed to "obtain additional term life insurance in

the amount of $150,000.00 naming [p]laintiff the beneficiary . . . for so long as

he has an alimony and/or pension obligation."

      In September 2018, plaintiff filed a post-judgment motion to enforce the

alimony and life insurance provisions. Defendant filed a cross-motion seeking

termination of both obligations.    His certification explained he obtained a


                                                                         A-2471-18T3
                                       2
"[s]pecial [r]etirement" from the police department on March 1, 2018, and his

"sole income" was his pension. He admitted he did not secure the life insurance

policy because his employment coverage was $195,000. He further explained,

"I also thought that I would no longer have that obligation once I went on

pension status. My group life insurance is now only $62,600.15[;] . . . I am not

in a physical and financial position to obtain any insurance."

       Defendant's appendix on appeal attaches medical evidence comprised of

letters from his doctors indicating defendant was receiving treatment for

"chronic mid and low back pain." The records describe defendant had moderate

to severe degenerative disc disease, herniated and bulging discs, and stenosis in

the mid and lower back areas. However, the certification defendant filed with

his cross-motion does not reference these documents.

       Defendant explained he remarried, had two children, purchased a

Hillsborough residence in 2018, with a mortgage balance of $437,820.08, and

his income had been $112,479, but was now "vastly reduced." He argued the

motion filing fee waiver application plaintiff filed with the court showed

earnings of $25,200 per year, greater than the $20,000 imputed to her in the

PSA.     He asserted his decreased earnings, financial circumstances, and

plaintiff's increased earnings were grounds to terminate alimony.


                                                                         A-2471-18T3
                                        3
      Defendant also argued alimony should terminate because plaintiff was

cohabiting with another man and engaged to marry him. He provided Facebook

posts he believed depicted the engagement and explained "I am certainly not in

a position to hire a detective in North Carolina to confirm this[.]"

      The motion judge granted plaintiff's enforcement motion. The judge

concluded defendant had not met the conditions in the PSA for the termination

of alimony and denied defendant's cross-motion to terminate alimony on the

basis of cohabitation without prejudice.

      Defendant filed a motion for reconsideration. Although the record on

appeal lacks defendant's certification, we glean the following from the letter

brief his attorney filed with the motion judge. Defendant argued the judge had

not made adequate findings in the October order. He argued his cross-motion

was unopposed and he established a prima facie case of cohabitation and a

financial change in circumstances.

      The motion judge denied reconsideration, and in his written findings in

the January 2019 order, stated:

            Defendant's certifications and appended proofs
            addressing [p]laintiff's alleged cohabitation are
            inconclusive. Defendant certifies that he has learned
            [p]laintiff is engaged in North Carolina. Defendant
            appends Facebook photos which purport to demonstrate
            same.      Defendant's assertion that his claims of

                                                                       A-2471-18T3
                                        4
            cohabitation are unopposed does not absolve him of his
            burden to make a prima facie showing of co-habitation.
            Defendant's appended exhibits were considered and
            were found to be lacking as probative, competent
            evidence. . . .

                   Defendant's original application for termination
            of alimony was predicated on his early retirement.
            Defendant sought to modify his alimony obligations
            under a change of circumstance analysis under Lepis v.
            Lepis, 83 N.J. 139 (1980). Defendant's original
            application failed to address the factors contained in
            N.J.S.A. 2A:34-23(j), to so determine if his early
            retirement was made in good faith. Defendant did not
            address the factors weighing whether the change in
            circumstance was self-created, and therefore, was
            originally [denied].       Defendant's reconsideration
            request provides no new evidence, nor does it address
            the statutory factors as required. Rather, [d]efendant's
            application merely registers a dissatisfaction with this
            [c]ourt's denial.

                                         I.

      On appeal, defendant raises arguments relating to the October 2018 order,

namely, the denial of his cross-motion for relief from the alimony and life

insurance obligations, the judge's findings there were no change in

circumstances, and the overall quality of the judge's findings.         We do not

consider the arguments related to the October 2018 order, because the notice of

appeal identifies only the January 2019 order. "While . . . [Rule 2:5-1(f)(1)]

does not in terms so provide, it is clear that it is only the judgments or orders or


                                                                            A-2471-18T3
                                         5
parts thereof designated in the notice of appeal which are subject to the appeal

process and review." Pressler & Verniero, Current N.J. Court Rules, cmt. 6.1

on R. 2:5-1(f)(1) (2019) (citing Sikes v. Twp. of Rockaway, 269 N.J. Super.
463, 465-66 (App. Div.), aff'd o.b., 138 N.J. 41 (1994)). Also, "if the notice

designates only the order entered on a motion for reconsideration, it is only that

proceeding and not the order that generated the reconsideration motion that may

be reviewed." Ibid. (citing W.H. Indus., Inc. v. Fundicao Balancins, Ltda, 397
N.J. Super. 455, 458-59 (App. Div. 2008)).

                                       II.

      "[T]he decision to grant or deny a motion for reconsideration rests within

the sound discretion of the trial court." Pitney Bowes Bank, Inc. v. ABC Caging

Fulfillment, 440 N.J. Super. 378, 382 (App. Div. 2015) (citation omitted).

"Reconsideration should be used only where '1) the [c]ourt has expressed its

decision based upon a palpably incorrect or irrational basis, or 2) it is obvious

that the [c]ourt either did not consider, or failed to appreciate the significance

of probative, competent evidence.'"      Ibid. (alteration in original) (quoting

Capital Fin. Co. of Delaware Valley, Inc. v. Asterbadi, 398 N.J. Super. 299, 310

(App. Div. 2008)). "Thus, a trial court's reconsideration decision will be left




                                                                          A-2471-18T3
                                        6
undisturbed unless it represents a clear abuse of discretion." Ibid. (citing Hous.

Auth. of Morristown v. Little, 135 N.J. 274, 283 (1994)).

      Defendant argues the motion judge abused his discretion when he denied

the motion for reconsideration. He asserts the judge failed to make specific

findings regarding the termination of alimony, even though he filed "all the

information required under [N.J.S.A. 2A:34-23(j)(3)]" to enable the judge to

make the finding of a good-faith retirement. He contends the judge erred

because the motion for reconsideration was unopposed.

      We are satisfied the motion judge's denial of reconsideration was not an

abuse of discretion. As the judge noted, the parties contracted for specific

language regarding the termination of alimony, namely, termination in the event

of a cohabitation for a period of sixty days or plaintiff's remarriage. Defendant's

presentation of Facebook photos purporting to show plaintiff's engagement party

proved neither the sixty-day period of cohabitation nor plaintiff's remarriage as

required by the PSA.

      We further reject defendant's argument the judge erred when he denied

reconsideration of his motion to terminate alimony on the basis of his retirement.

                 Unlike other amended provisions of N.J.S.A.
            2A:34-23, subsection (j) distinguishes alimony orders
            executed prior to the amendment's effective date and
            those executed afterwards.      See N.J.S.A. 2A:34-

                                                                           A-2471-18T3
                                        7
      23(j)(1), (3). Therefore, this unambiguous legislative
      directive governs a court's examination of alimony
      modification requests arising when an obligor retires,
      depending on the original date alimony is awarded.

            Subsection (j)(3) applies "[w]hen a retirement
      application is filed in cases in which there is an existing
      final alimony order or enforceable written agreement
      established prior to the effective date of this act. . . . "
      N.J.S.A. 2A:34-23(j)(3).

      [Landers v. Landers, 444 N.J. Super. 315, 323 (App.
      Div. 2016) (emphasis in original).]

N.J.S.A. 2A:34-23(j)(3) states:

             When a retirement application is filed in cases in
      which there is an existing final alimony order or
      enforceable written agreement established prior to the
      effective date of this act, the obligor's reaching full
      retirement age as defined in this section shall be
      deemed a good faith retirement age. Upon application
      by the obligor to modify or terminate alimony, both the
      obligor’s application to the court for modification or
      termination of alimony and the obligee's response to the
      application shall be accompanied by current Case
      Information Statements [(CISs)] or other relevant
      documents as required by the Rules of Court, as well as
      the [CISs] or other documents from the date of entry of
      the original alimony award and from the date of any
      subsequent modification. In making its determination,
      the court shall consider the ability of the obligee to have
      saved adequately for retirement as well as the following
      factors in order to determine whether the obligor, by a
      preponderance of the evidence, has demonstrated that
      modification or termination of alimony is appropriate:



                                                                     A-2471-18T3
                                   8
(a) The age and health of the parties at the
time of the application;

(b) The obligor's field of employment and
the generally accepted age of retirement for
those in that field;

(c) The age when the obligor becomes
eligible for retirement at the obligor's place
of employment, including mandatory
retirement dates or the dates upon which
continued employment would no longer
increase retirement benefits;

(d) The obligor's motives in retiring,
including any pressures to retire applied by
the obligor's employer or incentive plans
offered by the obligor’s employer;

(e) The reasonable expectations of the
parties regarding retirement during the
marriage or civil union and at the time of
the divorce or dissolution;

(f) The ability of the obligor to maintain
support payments following retirement,
including whether the obligor will continue
to be employed part-time or work reduced
hours;

(g) The obligee's level of financial
independence and the financial impact of
the obligor’s retirement upon the obligee;
and

(h) Any other relevant factors affecting the
parties' respective financial positions.


                                                 A-2471-18T3
                      9
      The record on appeal lacks any CIS or other objective evidence to discern

defendant's age, as required by N.J.S.A. 2A:34-23(j)(3)(a), and the financial

circumstances, pursuant to N.J.S.A. 2A:34-23(j)(3)(f), (g), or (h), to enable us

to determine if the judge erred.     See R. 2:6-1(a)(1)(I) (stating appellant's

appendix must include those portions of the record that "are essential to the

proper consideration of the issues"). The failure to produce this information in

this one-sided appeal, as it was on the motion for reconsideration, demonstrates

the judge did not err when he concluded defendant failed to meet his burden to

establish a good-faith retirement.

      The same logic applies to defendant's argument the judge should have

terminated his alimony based on a financial change in circumstances. Without

the parties' CISs from the time of the divorce and at the time of the motion for

reconsideration, which defendant's brief on appeal argues were provided to the

motion judge, we cannot determine if the motion judge erred when he concluded

a $5200 increase in plaintiff's annual income did not constitute a change in

circumstances. Without the ability to understand the marital lifestyle and the

parties' needs, the modest increase in income alone does not demonstrate the

judge erred when he determined no Lepis change in circumstances.

      Affirmed.


                                                                        A-2471-18T3
                                      10